DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment and argument 6/08/2022.  The Examiner’s found Applicant’s argument is persuasive.  Claims 1-6 are allowed accordingly.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Abstract
A power conversion device includesoperation instruction into a parameter using the data acquired by the detection unit and the parameter information and sets the parameter in the motor control unit.
Prior Art
The prior art of Kimura et al. (US 2019/0146026 A1) discloses diagnosis system for power conversion device having power conversion unit (1) having current sensors (8a-4b), motor (2), temperature detection section (20), user interface (9).
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims,
a power conversion unit having a detector that detects the DC voltage and temperature of the AC conversion unit; the operation instruction/parameter setting unit converts the operation instruction input to the I/O unit into a parameter by using the data acquired by the detection unit and the Page 2 of 9Application No. 16/644,400 Attorney Docket No. 110900.PD176USinformation from the information management unit and sets the parameter in the motor control unit, as recited in the independent claim 1; 
a parameter setting method of a power conversion unite having a detector that detects the DC voltage, and a temperature of the AC conversion unit;  an information management unit that manages parameter information associated with the operation instruction and parameter information for data detected by the detector, and setting the parameter in the motor control unit, as recited in the independent claim 4;
a motor control system having a detector that detects the DC voltage, and a temperature of the AC conversion unit; an information management unit that manages information; an I/O control unit that controls the I/O unit; and a detection unit that acquires data of the detector, wherein the operation instruction/parameter setting unit outputs the set parameter and characteristic data to the information management unit, as recited in the independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
June 14, 2022